EXECUTION VERSION

     FIRST AMENDED AND RESTATED
CATTLE PURCHASE AND SALE AGREEMENT
BETWEEN
NATIONAL BEEF PACKING COMPANY, LLC
AND
U.S. PREMIUM BEEF, LLC

THIS FIRST AMENDED AND RESTATED CATTLE PURCHASE AND SALE AGREEMENT (this
“Agreement”) is entered into as of the 10th day of June, 2019, by and between
NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited liability company
(“National Beef”), and U.S. PREMIUM BEEF, LLC, a Delaware limited liability
company (“USPB”) and amends, replaces and supersedes the Cattle Purchase and
Sale Agreement Dated December 30, 2011 by and between National Beef Packing
Company, LLC and U.S. Premium Beef, LLC. National Beef and USPB are each
referred to individually as a “Party” and collectively as the “Parties.”

RECITALS

A. USPB members are engaged in the production and marketing of cattle;

B. National Beef is engaged in the business of purchasing and processing cattle
and marketing beef and related products; and

C. National Beef desires to purchase cattle from USPB members, and USPB members
desire to sell and deliver cattle to National Beef, on the terms and conditions
in this Agreement.

D. USPB holds a membership interest in National Beef. Pursuant to a Pledge and
Security Agreement dated as of the date hereof between USPB and National Beef
(the “Pledge Agreement”), USPB has granted to National Beef a perfected security
interest in all of USPB’s membership interests in National Beef in order to
support its obligations under this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, the Parties hereto agree as follows:

1.  PURCHASE/SALE OF CATTLE.

(a) Purchase through USPB. Subject to the terms and conditions in this Agreement
and during the term of this Agreement, National Beef shall purchase through USPB
from its members, and USPB shall cause to be sold and delivered from its members
to National Beef, on an annual basis, a base amount of 735,385 (plus or minus
ten percent (10%)) head of cattle per year.

(b) Additional Cattle Delivery Rights. National Beef agrees to discuss terms and
conditions for USPB to increase cattle delivery rights through cattle producers
who would deliver to National Beef processing (slaughter) facilities, at current
and future locations. If National Beef acquires or develops new processing
(slaughter) facilities, then USPB shall have a first right to provide cattle to
those facilities at 25% of the cattle delivery to the facility.

--------------------------------------------------------------------------------



(c) Scheduling. Delivery schedules shall be determined by National Beef on a
reasonable basis, consistent with all other provisions of this Agreement, taking
into account operational practicalities. Delivery will be to National Beef’s
beef processing facilities located in the United States in the traditional areas
where USPB members have or are delivering cattle to National Beef processing
facilities. Upon receipt of a request by National Beef, USPB will forecast
USPB’s anticipated deliveries thirty (30) days in advance of any scheduled
deliveries to National Beef.

2.  PURCHASE PRICE OF CATTLE.

(a) Grid Pricing Criteria. Other than for the Tama, Iowa processing facility
(“Tama Plant”) as provided below, the purchase price for cattle purchased by
National Beef under this Agreement shall be an amount determined pursuant to
National Beef’s pricing grid for cattle to be delivered through USPB by USPB
members, as the pricing grid may be modified or supplemented from time to time
through mutual agreement by National Beef and USPB; provided, however, that the
pricing grid shall at all times be no less favorable than any other pricing grid
being utilized by National Beef; and provided, further, however, that the
pricing grid shall be competitive with National Beef’s major competitors for the
purchase of cattle. “Competitive with National Beef’s major competitors” means
the pricing grid is competitive with the best pricing grids offered by any two
or more competitors. For purposes of the pricing grid, National Beef shall grade
beef derived from cattle purchased under this Agreement in accordance with
standard industry practice. An example of grid pricing is given on Exhibit A.
For the Tama Plant, the purchase price for cattle delivered by USPB members
under this Agreement shall be no less favorable than any other pricing grid that
National Beef offers to any other seller of cattle delivering to the Tama Plant
or to non-grid cattle with comparable performance.

(b) Carcass Data. National Beef shall provide USPB carcass data on all cattle
delivered by USPB members to National Beef in a manner similar to the customary
information provided by National Beef to USPB, an example of which is in Exhibit
B, or as otherwise agreed to by the Parties.

3.  PAYMENT OF PURCHASE PRICE. Cattle purchased under this Agreement from USPB
members shall be paid for by National Beef on a finish and grade basis
consistent with standard industry practice, or on any other basis that is
consistent with any other standard industry practice utilized by National Beef
with respect to cattle purchased from third parties, and shall in any event be
in accordance with applicable law.

4. CATTLE QUALITY. For purposes of this Agreement, USPB agrees that USPB members
will not deliver to National Beef any cattle that have been condemned by the
United States Department of Agriculture or any other applicable regulatory
authority.

5. PERMITS. USPB members shall provide National Beef with all permits necessary
to qualify cattle for interstate shipment, if applicable, in the same manner as
required for other cattle purchased by National Beef. Each Party otherwise
covenants with the other Party to perform the Party’s obligations under this
Agreement in accordance with all applicable laws.

2 

--------------------------------------------------------------------------------



6.  WEIGHING AND TRANSPORTATION. All cattle purchased by National Beef from USPB
under this Agreement shall be weighed and transported according to standard
industry practice and on the same basis as other cattle purchased by National
Beef (or as otherwise mutually determined by the Parties through the pricing
grid determination process).

7. TERM OF AGREEMENT. The term of this Agreement shall commence on the date
first written above and shall continue for an initial term of five (5)
years(such period, as it may be extended pursuant to the terms of this
Agreement, referred to herein as the “Term”). Unless either Party gives written
notice to the other Party that it does not want to extend the Term at least
sixty (60) days prior to each one year anniversary of the date of this
Agreement, then, on each such anniversary, the Term shall be extended to five
(5) years as of such anniversary. If such written notice is given, the Term of
five (5) years shall decrease by one (1) year on each subsequent one (1) year
anniversary of the date of this Agreement and this Agreement will continue until
the expiration of the Term, subject to the following:

(1) if there is a material breach of any agreement or covenant of USPB contained
in this Agreement, National Beef may give written notice of the breach to USPB
and, if the breach is not cured within a period of thirty (30) days following
the notice of breach by National Beef to USPB (“USPB’s Cure Period”), National
Beef shall have the right to terminate this Agreement upon written notice to
USPB within thirty (30) days following the expiration of USPB’s Cure Period,
provided, however, if the breach is related to a shortage in the number of
cattle delivered by USPB and its members to National Beef in a given year, then
USPB shall have the right to make up delivery shortages by increasing cattle
deliveries on a prorated basis equal to 10% of the annual deliveries per month
until the shortage in deliveries is made up. The effective date of any such
termination under this Section 7(1) shall be six (6) months following the date
of delivery of the notice of termination by National Beef to USPB, and during
such six (6) month period USPB and National Beef shall continue to perform their
respective obligations under this Agreement; provided, however, USPB may
terminate the Agreement prior to such six (6) month period upon written notice
to National Beef if National Beef fails to comply with the terms and conditions
of this Agreement including to pay for cattle as required (subject to a five (5)
business day cure period or any shorter period required by federal law);

(2) if there is a material breach of any agreement or covenant of National Beef
contained in this Agreement, USPB may give written notice of the breach to
National Beef and, if the breach is not cured within a period of thirty (30)
days (or, if the breach is a failure of National Beef to make a payment to USPB
or USPB members, five (5) business days) following the notice of breach by USPB
to National Beef (“National Beef Cure Period”), USPB shall have the right to
terminate this Agreement upon written notice to National Beef within thirty (30)
days following the expiration of the National Beef Cure Period. The effective
date of any such termination under this Section 7(2) shall be six (6) months
following the date of delivery of the notice of termination by USPB to National
Beef, and during such six (6) month period USPB and National Beef shall continue
to perform their respective obligations under this Agreement; provided, however,
USPB may terminate the Agreement prior to such six (6) month period upon written
notice to National Beef if National Beef fails to comply with the terms and
conditions of this Agreement including to pay for cattle as required (subject to
a five (5) business day cure period or any shorter period required by federal
law);

3 

--------------------------------------------------------------------------------



(3) if (i) at any time USPB owns less than twenty percent (20%) of USPB’s
Aggregate Units (as defined in the National Beef Packing Company, LLC Third
Amended and Restated Limited Liability Company Agreement dated as of June 5,
2018, as amended, modified, supplemented, extended or restated from time to
time), then National Beef shall have the right to terminate this Agreement upon
written notice to USPB. The effective date of any such termination under this
Section 7(3) shall be six (6) months following the date of delivery of the
notice of termination by National Beef to USPB, and during such six (6) month
period USPB and National Beef shall continue to perform their respective
obligations under this Agreement; provided, however, USPB may terminate the
Agreement prior to such six (6) month period upon written notice to National
Beef if National Beef fails to comply with the terms and conditions of this
Agreement including to pay for cattle as required (subject to a five (5)
business day cure period or any shorter period required by federal law);

(4) for a period of six (6) months following any termination of this Agreement
due to the expiration of the Term, National Beef and USPB shall continue to
perform their respective obligations under this Agreement as if this Agreement
was still in effect; provided, however, USPB may terminate the Agreement prior
to such six (6) month period upon written notice to National Beef if National
Beef fails to comply with the terms and conditions of this Agreement including
to pay for cattle as required (subject to a five (5) business day cure period or
any shorter period required by federal law); and

(5) notwithstanding the foregoing clauses (1), (2), (3) and (4), the obligation
to purchase and pay for cattle and the obligation to deliver cattle under this
Section 7, and rights of either Party to collect applicable damages and to
exercise its remedies for failure to purchase and deliver cattle as provided
under this Agreement all of which shall be subject to reasonable written notice
to the other party if not specified in this Agreement (including, in the case of
National Beef, National Beef’s exercise of its rights under the Pledge
Agreement), shall survive any notice of termination or termination of this
Agreement.

8.  WARRANTIES. USPB MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED TO NATIONAL
BEEF OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, SPECIFICALLY MAKES NO WARRANTY AS TO ANY SPECIFIC
GRADE OF BEEF TO BE DERIVED FROM ANY CATTLE SOLD UNDER THIS AGREEMENT, AND
DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE.

9. DISPUTE RESOLUTION. Any and all disputes related to Section 2(a) which cannot
be settled amicably, including any ancillary claims of any Party, arising out
of, relating to or in connection with the interpretation, performance or
non-performance of Section 2(a) of this Agreement (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in Missouri in
accordance with the then-existing American Arbitration Association Rules and
Procedures for commercial arbitration. If the Parties to the Dispute fail to
agree on the selection of an arbitrator within ten (10) days of the receipt of
the request for arbitration, the American Arbitration Association shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of Missouri and shall conduct the proceedings in the English language.
Performance under Section 2(a) of this Agreement shall continue if reasonably
possible during any arbitration proceedings.

4 

--------------------------------------------------------------------------------



10. REMEDIES. If either Party is in default under this Agreement, the other
Party may exercise any and all rights and remedies available to the Party under
this Agreement, under any applicable Uniform Commercial Code, or otherwise at
law or in equity (including, in the case of National Beef, National Beef’s
exercise of its rights under the Pledge Agreement). Notwithstanding other
provisions of this Section, if a force majeure event occurs precluding National
Beef from receiving and/or processing cattle, National Beef must still purchase
cattle from USPB and its members as provided under this Agreement. Cattle
available for delivery from USPB and its members to a plant during a force
majeure event are defined as “Force Majeure Cattle.” Notwithstanding the
foregoing National Beef shall have no obligation to purchase Force Majeure
Cattle unless the logistics and financial components of purchasing the Force
Majeure Cattle (such as delivery to another plant within a reasonable distance
to the plant affected by the force majeure event) would be substantially the
same to National Beef as they would have been without the occurrence of the
force majeure event. National Beef shall notify USPB in writing if National Beef
will not purchase Force Majeure Cattle and take delivery at a plant with a force
majeure event and must offer to purchase the Force Majeure Cattle with pricing
adjustments to compensate National Beef for the actual additional costs to
purchase the Force Majeure Cattle over the purchase of the Force Majeure Cattle
if the force majeure event had not occurred.

11. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly delivered (i) upon delivery by
hand, (ii) upon delivery by fax or electronic transmission, provided written
confirmation of such delivery is received, (ii) five (5) days after being mailed
by certified mail with postage paid and return receipt requested or (iii) one
(1) day after being mailed by overnight courier to the Parties at the following
addresses and fax numbers (or at another address or fax number for a Party as
the Party shall designate in a notice given pursuant to this Section):

(a) If to National Beef, to:

 

Chief Executive Officer

National Beef Packing Company, LLC

12200 Ambassador Drive, 5th Floor

Kansas City, MO 64163

       With a copy to:  

General Counsel

National Beef Packing Company, LLC

12200 Ambassador Drive, 5th Floor

Kansas City, MO 64163

Fax: (816) 713-8889

 

 

5 

--------------------------------------------------------------------------------



(b)  If to USPB, to:       Stanley D. Linville, CEO   U.S. Premium Beef, LLC  
P.O. Box 20103   Kansas City, MO 64195   Fax: (816) 713-8810   Email:
Stan.Linville@uspb.com          with a copy to:       Stoel Rives LLP   Attn:
Mark J. Hanson   33 South Sixth Street, Suite 4200   Minneapolis, MN 55402  
Fax: (612) 373-8881   Email: mark.hanson@stoel.com

12. ENTIRE AGREEMENT; AMENDMENT; SURVIVAL. This Agreement contains all of the
terms agreed upon by the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements of the Parties or their
predecessors in interest as to the subject matter of this Agreement. This
Agreement may not be modified except in writing, signed by the Parties hereto,
that specifically references this Agreement. Sections 9, 11, 12, 13 and 14 shall
survive the expiration or termination of this Agreement.

13. ASSIGNMENT. This Agreement may not be assigned by any Party without prior
written consent of the other Party. This Agreement shall be binding upon, and
inure to the benefit of, the Parties and their respective heirs, legal
representatives, successors, and permitted assigns. Notwithstanding the
foregoing, National Beef may assign this Agreement to any wholly owned
subsidiary or affiliate without any prior written consent.

14. GOVERNING LAW; CONSTRUCTION. This Agreement, other than Section 2(a) which
is subject to the dispute resolution provisions in Section 9 of this Agreement,
shall be governed by, and construed in accordance with, the laws of the State of
Kansas, and shall be settled exclusively in the state or federal courts located
in the State of Kansas, according to the rules of jurisdiction and procedure
applicable to those courts. Except for matters relating to Section 2(a), each
Party consents exclusively to subject matter and jurisdiction and venue in the
federal and state courts of the State of Kansas. The Parties agree that if any
part, term or provision of this Agreement is held by a court of competent
jurisdiction to be illegal or unenforceable or in conflict with any controlling
state law, the validity of the remaining parts, terms and provisions of this
Agreement shall not be affected, and the rights and obligations of the Parties
shall be construed and enforced as if this Agreement did not contain the
particular part, term or provision held to be illegal or unenforceable or in
conflict with any controlling state law.

[Signature page follows]

6 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above written.

NATIONAL BEEF PACKING COMPANY, LLC     By: /s/ Timothy M. Klein Name: Timothey
M. Klein Title: CEO and President       U.S. PREMIUM BEEF, LLC     By: /s/
Stanley Linville Name: Stanley Linville Title: CEO  

 

 

--------------------------------------------------------------------------------



[cattlex9x1.jpg]

--------------------------------------------------------------------------------



[cattlex10x1.jpg]

--------------------------------------------------------------------------------



[cattlex11x1.jpg]

--------------------------------------------------------------------------------



[cattlex12x1.jpg]

--------------------------------------------------------------------------------

